DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the mounting element having a hole or gap to allow water to drain into the space between the rear of the wall panel and the supporting wall, does not reasonably provide enablement for the set back feature having the ability to allow water to drain into the space between the rear of the wall panel and the supporting wall.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. There is no support in the instant disclosure of the set back feature of the mounting element having the ability or function of allowing water to drain into the space the between the rear of the wall panel and the supporting wall.  The instant disclosure recites the holes or gaps in the transition section having the ability or function of allowing water to drain into the space the between the rear of the wall panel and the supporting wall.
 	Correction is required.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sudweeks (US 2003/0066259).
 	Regarding claim 1, Sudweeks teaches:  (Previously Presented) A wall panel (stone 10) comprising: 
 	a cementitious body  (stone 10; figs 1-22) comprising a design element (outer surface portion 16; figs 1-22) and a rear surface (surface opposite the outer surface portion; figs 1-22); and 
 	a mounting element (fastener 18; figs 1-22) projecting from the body, the mounting element comprising an end (the outermost lateral edge of flange portions 12 or 24; figs 1-22) of the projecting from the body and a transition section (the portion of the fastener between the outermost lateral edges of the flange portions; figs 1-22); 
 	wherein the end of the mounting element and the transition section form an angle (figs 4,6,13,20, and 21); and 
 	wherein the transition section includes a slot, a hole, or both (since the transition section is defined as the area between the outermost lateral edges of the flange portions, the transition section includes both holes 22/26 and slots 28/30).
 	However, Sudweeks does not teach a concrete body, but does teach using any manufactured stone material like cement or cementitious materials (paras. 0005, 0014, 0044, and 0050).  Since concrete is well-known in the stone material art for its distinctive strength and durability, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use concrete as the material of the body Sudweeks to form strong and durable wall blocks.
 	Regarding claim 11, such is taught by Sudweeks ((figs 4,6,13,20, and 21).
  	Regarding claim 12, such is taught by Sudweeks (figs 3,9,20,21).
	Regarding claim 13, such is taught by Sudweeks (para. 0068).
 	Regarding claim 14, such is taught by Sudweeks (para. 0068).
	Regarding claim 15, such is taught by Sudweeks (fig 14; the upper and lower straight edges are mated with corresponding straight edges of adjacent blocks).
 	Regarding claim 16, such is taught by Sudweeks (figs 3,7,11,20, and 21).
 	Regarding claim 17, such is taught by Sudweeks (figs 4,5,10,12,16,17, and 19).

Claims 18-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sudweeks (US 2003/0066259) in view of Carrick et al (USPN 3754365).
 	Regarding claim 18, Sudweeks teaches: (New) A wall panel (stone 10) comprising: 
 	a concrete body (stone 10) comprising a design element (outer surface portion 16; figs 1-22) and a rear surface (surface opposite the outer surface portion; figs 1-22), the design element configured to face outwardly relative to a supporting wall (fig 14); and 
 	a mounting element (fastener 18; figs 1-22) projecting from the body; 
 	wherein the mounting element comprises a set back feature (the thickness of the fastener, which projects and sits on the rear surface of the block constitutes the set back feature; figs 3 and 14) configured to provide spacing between the rear surface of the concrete body and the supporting wall (the thickness of the fastener creates spacing between the rear surface of the block and the supporting wall; figs 3 and 14).

	However, Sudweeks does not teach the mounting element further comprising a hole or gap to allow water to drain into the spacing.  Carrick et al teaches wall panel fasteners, wherein a fastener 11 is embedded into the rear surface of a wall panel 18 such that a hole 17 in the fastener is positioned beyond the rear surface of the wall panel (figs 1-2).  Hole 17 is provided in the fastener to allow for ventilation behind the wall panels (col 3:1-2).   Since Sudweeks and Carrick et al are analogous with respect to wall panel fasteners, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the holes 17 of Carrick et al into the fasteners of Sudweeks in order to allow for ventilation, i.e. air or escape for moisture/water, behind the wall panels.   
	Regarding claim 19, such is taught by Sudweeks (holes 22 or 26; figs 1-21).
	Regarding claim 20, such is taught by Sudweeks (figs 1-3,7-11,14 and 20-22).
	Regarding claim 21, such is taught by Sudweeks (figs 4,6,13, and 20-21; the flat surface of the raised portion 25 constitutes a segment while the flange portion constitutes another segment; also, para. 0073 teaches the embedded portion of the fasteners can have twists, bends, curves, or other shapes, which all would constitute as a segment on a plane different from that of the flange).
	Regarding claim 22, such is taught by Sudweeks (figs 4,6,13, and 20-21; the transition section is defined as the area between the outermost lateral edges of the flange portions).
	Regarding claim 23, such is taught by Sudweeks (figs 20-22) 
	Regarding claim 24, such is taught by Sudweeks (figs 3,9,20,21).
	Regarding claim 25, such is taught by Sudweeks (para. 0068).
	Regarding claim 26, such is taught by Sudweeks (fig 14; the upper and lower straight edges are mated with corresponding straight edges of adjacent blocks).

Claims 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sudweeks (US 2003/0066259) in view of Carrick et al (USPN 3754365).
 	Regarding claim 27, Sudweeks teaches: (New) A wall panel (stone 10) comprising: 
 	a cementitious body (stone 10) comprising a design element element (outer surface portion 16; figs 1-22) and a rear surface (surface opposite the outer surface portion; figs 1-22), the design element configured to face outwardly relative to a supporting wall (figs 14-15); and 
 	a mounting element (fastener 18; figs 1-22) projecting from the body; 
 	wherein the mounting element comprises a set back feature (the thickness of the fastener, which projects and sits on the rear surface of the block constitutes the set back feature; figs 3 and 14) configured to provide spacing between the rear surface of the body and the supporting wall to allow water to drain into the spacing (the thickness of the fastener creates spacing between the rear surface of the block and the supporting wall that would allow for water to drain into the spacing; figs 3 and 14).

 	However, Sudweeks does not teach a concrete body, but does teach using any manufactured stone material like cement or cementitious materials (paras. 0005, 0014, 0044, and 0050).  Since concrete is well-known in the stone material art for its distinctive strength and durability, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use concrete as the material of the body Sudweeks to form strong and durable wall blocks.
 	Regarding claim 28, such is taught by Sudweeks (holes 22 or 26; figs 1-21).
	Regarding claim 29, such is taught by Sudweeks (figs 1-3,7-11,14 and 20-22).
	Regarding claim 30, such is taught by Sudweeks (figs 20-22) 
	Regarding claim 31, such is taught by Sudweeks (figs 3,9,20,21).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach wall panels having fasteners: 6295777,3217453,1276894,5819486,20060191232,20070209308, and 8726594.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744